The opinion of the Court Avas delivered by
Mr, Justice Grimke.
*168I am of opinion that a new trial should he granted; for, although the presumption arising from his refusing to answer as to his interest to be strong, yet it was not conclusive : for he might have had other reasons than the one inferred by the Judge. The decree, therefore, was founded on a presumption of his interest, but the law is clear that an interest must be proved, not presumed. Besides, if a witness is permitted obstinately to persevere in silence, what case could be tried without some of them persisting in this kind of contumacy? Would it not be placing the justice of the country in the power of the most hardened and abandoned members of society, and permitting them to defeat the just and legal claims of their fellow-citizens? This consequence would be obviously the result; to prevent which, the Courts of justice are armed with complete and plenary powers, viz. that of commitment to the common gaol of the district, there to be kept close confined, without bail or mainprize, until the contempt was purged according to law. This is the mode which should have been adopted, and which makes it, therefore, obligatory on this Court to grant the motion for a new trial.
Mbit, Cheves, Colcock, Gantt, and Johnson, J. concurred.